r         Case: 1:21-cv-01463 Document #: 1-1 Filed: 03/17/21 Page 1 of 4 PageID #:6
                                                                                  ** FILED **                                    Env: 1230800.
                                                                                                                        McHenry County, Illinoi:
                                                                                                                                    21LA00005:
                                                                                                                        Date: 2/23/2021 9:38 AII
                                                                                                                               Katherine M. Keef,
                                                                                                                        Clerk of the Circuit Cow



                     IN THE CIRCUIT COURT OF McHENRY COUNTY, ILLINOIS

    ELIZABETH ROMANO                                              )
                                                                  )
                       Plaintiff,                                 )
                                                                  )                            21LA000052
               vs.                                                )                    No.
                                                                  )
    ROUNDY'S ILLINOIS INC. d/b/a MARIANO'S)

                       Defendant.                                 )

                                           COMPLAINT AT LAW

               Plaintiff, Elizabeth Romano, by and through her attorneys, DRISCOLL LAW OFFICES

    P.C., complaining of Defendant, ROUNDY'S ILLINOIS INC. d/b/a Mariano's (Hereinafter

    "Mariano's") states as follows:

               1.      On September 28, 2020, Defendant, Mariano's, owned, operated, managed,

    maintained, and controlled a grocery store located at 105 Northwest Highway Crystal Lake,

    McHenry County Illinois.

           2.          On September 28, 2020, Plaintiff, Elizabeth Romano, (Hereinafter "Plaintiff')

    was shopping in Defendant's store and was attempting to look at the shrimp contained in a

    freezer.

           3.          On September 28, 2020, one of Defendant's employees left a U shaped cart in the

    aisle directly behind where Plaintiff was looking at the shrimp in the freezer.

           4.          On and prior to September 28, 2020 the U shaped cart in the aisle posted a hazard

    to those shopping in the store, including Plaintiff.

                     On and prior to September 28, 2020, Defendant, knew, or in the exercise of

    ordinary care, should have known that this cart posed an unreasonable risk of harm to persons on

    the premises, including Plaintiff.                                           11o'ITCE
                                           ~~,~L~UL~t                  rrOd        D      C0     N       ERSULt}{De4$
                                                                           ~~Y~~dYD ~~ GTRE T®~PE~.~~~!t
                                           7`tiE (:A.S₹; BEl:ti€: DlSN3ISSl,ti ok AN Q9F(dDEK of Ul;FAi.'LT HEIRG Eri`'['ELtl:ID.
                                                                                                                               .~.      I


                                                                                                     Exhibit A
           Case: 1:21-cv-01463 Document #: 1-1 Filed: 03/17/21 Page 2 of 4 PageID #:7
.'


            6.         On September 28, 2020, Plaintiff tripped on the U shaped cart while turning and

     walking away from the freezer where she was shopping.

             7.        On September 28, 2020, Defendant, was negligent in one or more of the following

     respects:

             A.        Placed a U shaped cart in the aisle of the store despite knowing that it would pose
                       a as a hazard to customers shopping in its store.

             B.         Failed to warn customers of the presence of the cart in the aisle of the grocery
                       store.

             C.        Failed to ensure that the area where Plaintiff was shopping was safe.

                 8.   As a direct and proximate result of one or more of the aforesaid negligent

     acts or omissions of Defendant, Plaintiff, sustained injuries and was hindered and prevented

     from attending to her usual duties and affairs and has lost the value of that time as

     aforementioned. Plaintiff has also suffered great pain and anguish, both in mind and body.

     Plaintiff further expended and became liable for large sums of money for medical care and

     services endeavoring to become healed and cured of said injuries.

             WHEREFORE, Plaintiff, ELIZABETH ROMANO, demands judgment against

     Defendant, ROUNDY'S ILLINOIS INC, in a dollar amount to satisfy the jurisdictional

     limitation of this Court and such additional amounts as the jury and the Court shall deem proper,

     and additionally the costs of said suit.
        Case: 1:21-cv-01463 Document #: 1-1 Filed: 03/17/21 Page 3 of 4 PageID #:8
r




                                  Respectfully submitted,

                                  DRISCOLL LAW OFFICES P.C.


                            BY:       /s/ John J. Driscoll
                                     Attorney for Plaintiff




    ARDC No: 6242815
    DRISCOLL LAW OFFICES P.C.
    1770 Park Street
    Suite 205
    Naperville, IL 60563
    630/548-6600




                                             3
r ,         Case: 1:21-cv-01463 Document #: 1-1 Filed: 03/17/21 Page 4 of 4 PageID #:9




                                        AFFIDAVIT OF DAMAGES
                                       SUPREME COURT RULE 222

             Pursuant to Supreme Court Rule 222(b) the damages sought by Plaintiff exceed $
      50,000.00.



                                                       /s/ John J. Driscoll
                                                    JOHN J. DRISCOLL
                                                    Attorney for Plaintiff




                                                  CERTIFICATION

              Under penalties as provided by law pursuant to Section 1-109 of the Code of Civil
      Procedure, the undersigned certifies that the statements set forth in this instrument are true arid
      correct, except as to matters therein stated to be on inforination and belief and as to such matters
      the undersigned certifies as aforesaid that he verily believes the same to be true.




               /s/ John J. Driscoll                     2/21/21
             JOHN J. DRISCOLL                               DATE




      ARDC No: 6242815
      DRISCOLL LAW OFFICES P.C.
      1770 Park Street
      Suite 205
      Naperville, Illinois 60563
      630/548-6600
